      Case 2:20-cv-01429-DWL Document 32 Filed 08/12/20 Page 1 of 16




 1   ELLEN SUE KATZ, AZ Bar. No. 012214
     BRENDA MUÑOZ FURNISH, AZ Bar No. 027280
 2   ORIEN NELSON, AZ Bar No. 032861
     WILLIAM E. MORRIS INSTITUTE FOR JUSTICE
 3   3707 North Seventh Street, Suite 300
     Phoenix, Arizona 85014
 4   (602) 252-3432
     eskatz@qwestoffice.net
 5   bmfurnish@qwestoffice.net
     onelson@qwestoffice.net
 6
     DANIEL J. ADELMAN AZ Bar No. 011368
 7   ARIZONA CENTER FOR LAW IN THE PUBLIC INTEREST
     514 West Roosevelt Street
 8   Phoenix, Arizona 85003
     (602) 258-8850
 9   danny@aclpi.org
10   Attorneys for Plaintiffs
11                              UNITED STATES DISTRICT COURT
12                                  DISTRICT OF ARIZONA
13   Poder in Action, an Arizona nonprofit
     corporation; Arizona Dream Act Coalition.
14   an Arizona nonprofit corporation; and          No. CV 20-01429-DWL
     Aurora Galan Mejia, individually and on
15   behalf of others similarly situated,
16                Plaintiffs,                      PLAINTIFFS’ REPLY IN FURTHER
                                                  SUPPORT OF PLAINTIFFS’ MOTION
17   v.                                            FOR PRELIMINARY INJUNCTION
18   The City of Phoenix, a municipal
     corporation,
19
                Defendant.
20
21
22          Plaintiffs’ claim under the Supremacy Clause of the U. S. Constitution satisfies
23   the criteria for a preliminary injunction. As discussed below, neither Congress nor the
24   relevant federal agency has imposed or instructed states and localities to impose
25   immigration restrictions in addressing the emergency needs of their residents when using
26   monies distributed from the Coronavirus Relief Fund (“CRF”). When Congress intended
27   to impose such restrictions in the Coronavirus Aid, Relief, and Economic Security Act
28   (“CARES Act”), it did so specifically. The immigration restrictions in the Personal


                                             1
      Case 2:20-cv-01429-DWL Document 32 Filed 08/12/20 Page 2 of 16




 1   Responsibility and Work Opportunity Reconciliation Act (“PRWORA”) do not apply
 2   here. Even if the 1996 law could apply, long-standing federal guidance establishes that
 3   the CRF does not meet the federal public benefit definition under that law and the
 4   emergency housing funds at issue fall squarely within the PRWORA exceptions.
 5   I.     Plaintiffs Have Shown a Likelihood of Success on the Merits of their
            Preemption Claim
 6
 7          A.     Plaintiffs Request a Prohibitory Injunction
 8          As a preliminary matter, Defendant incorrectly claims that Plaintiffs request a
 9   mandatory injunction which the City asserts requires a higher burden. Doc. 27, Response
10   at 3. Courts have struggled with the distinction between a mandatory and prohibitory
11   injunction. “Our approach to preliminary injunctions, with separate standards for
12   prohibitory and mandatory injunctions, is controversial.” Hernandez v. Sessions, 872
13   F.3d 976, 997 (9th Cir. 2017). Because the City imposed the challenged restrictions
14   policy on the CRF, this case falls within a prohibitory injunction. Defendant’s policy
15   imposed these restrictions unilaterally. No federal law, including the CARES Act,
16   PRWORA and federal guidance prohibits Plaintiffs from securing this federally funded
17   assistance.
18          While a mandatory injunction requires a party to “take action,” a prohibitory
19   injunction restrains the party from further violating the law. Meghrig v. KFC Western,
20   Inc, 516 U.S. 479, 484 (1996). The Ninth Circuit has held it is a prohibitory injunction
21   when the injunction sought would prohibit enforcement of a new law or policy. In
22   Arizona Dream Act Coalition v. Brewer, 757 F.3d 1053, 1060-61 (9th Cir. 2014),
23   Deferred Action for Childhood Arrivals (“DACA”) recipients challenged Arizona’s
24   policies concerning the issuance of drivers’ licenses to DACA recipients. “[L]ike other
25   injunctions that prohibit enforcement of a new law or policy, Plaintiffs’ requested
26   injunction is prohibitory.” Id. at 1061. Similarly, in Hernandez, the court held that the

27   request that the government hold future bond hearings for detained immigrants and

28   consider the detainees’ financial circumstances was a prohibitory injunction. “This part of


                                              2
         Case 2:20-cv-01429-DWL Document 32 Filed 08/12/20 Page 3 of 16




 1   the injunction prevents future constitutional violations, a classic form of prohibitory
 2   injunction.” 872 F.3d at 998. Here, Plaintiffs seek a prohibitory injunction that prohibits
 3   the City from imposing its immigration restrictions in violation of federal law. 1
 4           B.    The Coronavirus Relief Fund Imposes No Eligibility Restriction
                   Based on Immigration Status
 5
 6           Section 5001 of the Cares Act added a new section 601 to the Social Security Act,
 7   the Coronavirus Relief Fund. Section 601(d)(1) provides federal funds to state and local
 8   governments, such as the City of Phoenix, to cover costs that are    “necessary      expendi-
 9   tures incurred related to the public health emergency with respect to the Coronavirus
10   Disease 2019 (COVID-19).” Significantly, Defendant apparently concedes there is
11   nothing in the CARES Act that specifically requires or allows the City to impose the
12   immigrant restrictions. Indeed, when Congress wanted to restrict eligibility for funds in
13   the CARES Act, it did so explicitly. Although Congress placed no immigration eligibility
14   on the Coronavirus Relief Fund, it did place immigrant eligibility restrictions in another
15   section of the CARES Act that provides for stimulus checks. See § 6428(d), 134 Stat. at
16   335 (excluding “nonresident alien individual[s]” from receiving recovery rebates).
17   Having placed express restrictions on the eligibility for stimulus checks, Congress’
18   decision to not impose restrictions on the Coronavirus Relief Fund must be given effect.
19   In interpreting a statute, the Court first looks to the plain meaning of the law. Chevron,
20   U.S.A., Inc. v. Nat. Resources Def. Council, Inc., 467 U.S. 837, 843 (1984).
21           Two district courts relied, in part, on the imposition of immigrant eligibility
22   criteria in only part of the CARES Act to find that the Secretary of Education’s
23   imposition of immigrant eligibility restrictions on the Higher Education Emergency
24   Relief Funds (“HEERF”) in the CARES Act was contrary to the plain meaning of the
25   Act. Noerand v. DeVos, et al., No. 20-11271-LTS, 2020 WL 4274559 (D. Mass. July 24,
26   2020); Eloy Ortiz Oakley et al., v. Betsy DeVos, et al., No. 20-CV-03215-YGR, 2020 WL
27
28   1
          For all the reasons discussed below, even if the relief requested were considered a
     mandatory injunction, Plaintiffs have met the relevant standard.

                                               3
      Case 2:20-cv-01429-DWL Document 32 Filed 08/12/20 Page 4 of 16




 1   3268661 (N.D. Cal. June 17, 2020). The courts enjoined the Secretary from restricting
 2   the funds and noted that there were no restrictions on eligibility for the educational funds
 3   in the Act based on immigration status, although eligibility restrictions were included in
 4   another part of the Act, section 6428, concerning the individuals who could receive
 5   recovery or stimulus rebates. Noerand at * 4; Oakley at *8-9. The same analysis applies
 6   here.    Specifically, the CARES Act’s Coronavirus Relief Fund does not restrict
 7   immigrant eligibility for an eviction or homeless prevention program.
 8           Defendant has two responses, but importantly neither looks at the language of the
 9   CARES Act. First, Defendant points to the Treasury Department’s Frequently Asked
10   Questions, Doc. 27, Response at 8, where the Treasury, in response to the question
11   whether an application for assistance by businesses or individuals is required, noted that
12   the program “should be structured” so that assistance is necessary to respond to the
13   COVID-19 pandemic and satisfies the requirements of the “CARES Act and other
14   applicable law.” Coronavirus Relief Fund Frequently Asked Questions (“FAQs”)
15   (updated on August 10, 2020) at 8, https://home.treasury.gov/system/files/136/
16   Coronavirus-Relief-Fund-Frequently-Asked Questions.pdf. This vague reference to other
17   applicable laws in the FAQs does not support the City’s claim that PRWORA applies.
18           Rather, what is significant is that several times the Treasury Department issued
19   and updated its Coronavirus Relief Fund Guidance for State, Territorial, Local and
20   Tribal Government (updated on June 30,          2020), https://home.treasury.gov/systems/
21   files/136/Coronavirus-Relief-Fund-Guidance-for-State-Territorial-Local-and-Tribal-
22   Governments.pdf, and its FAQs and there is no reference to immigrant eligibility
23   concerning the use of the Coronavirus Relief Fund.
24           Second, Defendant asserts with no legal support that Congress is not required to
25   “reincorporate” PRWORA every time a federal public benefit may be created. Doc. 27,
26   Response at 6. This was essentially the same argument in Oakley. Because Defendant
27   manifested its intent by including immigrant criteria for some CARES Act provisions,
28   but omitted that criteria from the CRF, the more specific manifestation of intent controls.


                                              4
         Case 2:20-cv-01429-DWL Document 32 Filed 08/12/20 Page 5 of 16




 1           Defendant also is incorrect because Section 1614 of PRWORA requires that each
 2   federal agency that administers a program that comes within PRWORA “shall . . . post
 3   information and provide general notification to the public” regarding “eligibility for each
 4   program.” The Treasury Department has not posted such a notice for the Coronavirus
 5   Relief Fund. The lack of notice, added to the plain language of the CARES Act, are
 6   dispositive of this issue. This federal funding stream under federal law has no restrictions
 7   and the City cannot impose restrictions. The CARES Coronavirus Relief Fund Act with
 8   no immigration restriction supersedes PRWORA.
 9           C.    The Coronavirus Relief Fund Assistance Does Not Meet the Definition
                   of Federal Public Benefit in PRWORA
10
11           Plaintiffs explained in their initial Memorandum that under the long-standing and
12   contemporaneous Health and Human Services’ (“HHS”) interpretation of PRWORA, the
13   funds at issue fall outside of the definition of federal public benefits to which PRWORA
14   applies. Doc. 15 at 5-9. Moreover, even if the funds could be a federal public benefit, as
15   explained in the next section of our Reply, the City’s emergency housing and utility relief
16   program falls squarely within an exception to the law’s restrictions.2
17           Defendant claims that the Court should not give HHS’ longstanding and
18   contemporaneous interpretation of the definition of federal public benefit deference. Doc.
19   27, Response at 7, footnote 4. The HHS interpretation is entitled to deference under
20   Chevron. Defendant’s reliance on Bowen v. American Hospital Association, 476 U.S.
21   610, 642, n. 30 (1986) to assert that the HHS interpretation while persuasive, is not
22   entitled to deference, is misplaced. In that case, approximately 27 agencies had
23   interpreted the provision at issue. In marked contrast, HHS took the lead on the
24   2
             The City claims that Plaintiffs do not contend that the City has altered the
25   qualified immigrant definition in any way. Doc. 27, Response at 4, footnote 2. Plaintiffs
     do not agree that the manner in which the City decides who is a qualified immigrant for
26   eligibility purposes complies with PRWORA and that the documents the City allows to
27   be used to show qualified immigration status are the full range of appropriate documents
     under PRWORA. Rather, Plaintiffs did not bring these claims separately because these
28   issues are subsumed into Plaintiffs’ larger preemption claims in this case and will be
     resolved if Plaintiffs obtain a preliminary injunction.

                                              5
      Case 2:20-cv-01429-DWL Document 32 Filed 08/12/20 Page 6 of 16




 1   interpretation of the term “federal public benefit” in PRWORA. Twenty-two years later,
 2   it continues to be the preeminent interpretation. That other agencies did not publish their
 3   own guidance shows that HHS was speaking for the federal government. Such a long-
 4   standing interpretation is entitled to Chevron deference. See e.g., Barnhart v Walton, 535
 5   U.S. 212, 219-220 (2002) (according Chevron deference to “long-standing” interpretation
 6   applied for twenty years by the Social Security Administration); Arizona Health Care
 7   Cost Containment System v. McClellan, 508 F.3d 1243, 1253-54 (9th Cir. 2007)
 8   (according Chevron deference to an interpretation used by the Health Care Financing
 9   Administration for more than twenty years).
10          Next, Defendant tries to fit the emergency housing funds within the two prongs of
11   Section 1611(c)(1) of PRWORA. Neither attempt is successful. The funds do not come
12   under 8 U.S.C. §1611(c)(1)(A), Doc. 27, Response at 4. First, the funds do not come
13   within the plain language of the section because they are not a “grant, contract, loan or a
14   license.” In its 1998 interpretation HHS concluded that this section generally includes
15   “agreements or arrangements between Federally funded programs and individuals, such
16   as research grants, student loans, or patent licenses.” Office of the Secretary, Health and
17   Human     Services   (“HHS”),     Personal    Responsibility   and    Work    Opportunity
18   Reconciliation Act of 1996 (PRWORA); Interpretation of “Federal Public Benefit,”
19   (“HHS Interpretation of Federal Public Benefit”) 63 Fed. Reg. 41658, 41659 (Aug. 4,
20   1998). The City acknowledges that the Treasury Department concluded that payments
21   made to the City under the CRF are not grants but “other financial assistance” under 2
22   C.F.R. §200.40. Doc. 27, Response at 4, footnote 3. If the funds are not a grant to the
23   City, then the City’s subsequent distribution of these funds does not turn these funds into
24   a grant to the applicants. Thus, the emergency housing assistance does not come within
25   Section 1611(c)(1)(A).
26          Defendant, in the alternative, asserts that the emergency housing is an “assisted
27   housing” or similar benefit that targets “specific ‘eligibility units’” under Section
28   1611(c)(1)(B). Doc. 27, Response at 5.        Here, as well, the City misstates the HHS


                                              6
      Case 2:20-cv-01429-DWL Document 32 Filed 08/12/20 Page 7 of 16




 1   guidance when it discusses whether the program is directed to “eligibility units.” The
 2   inquiry is whether the “authorizing statute,” in this case the CARES Act, “must be
 3   interpreted to mandate ineligibility for individuals, households, or families who do not
 4   meet certain criteria, such as specific income level or specified age.” (emphasis added).
 5   HHS Interpretation of Federal Public Benefit, 63 Fed. Reg. at 41659. The CARES Act
 6   has no such mandate on ineligibility.
 7          HHS similarly explained that the term “federal public benefits” does not include
 8   benefits targeted to certain communities or sectors of the population rather than particular
 9   eligibility units (such as an individual, household or family “unit” that met specified
10   qualifications). Id. When a program does not have specific income, resource or age
11   limits, the funds are not targeted to specific “eligibility units” and are not a federal public
12   benefit under PRWORA. For this reason, “benefits that are generally targeted to
13   communities or specified sectors of the population (e.g. people with particular physical
14   conditions . . . [or] general age groups such as the youth or the elderly)” would not be
15   included. Id.
16          The City responds by taking part of a sentence in the FAQs out of context. Doc.
17   27, Response at 5. In the same section of the FAQs referred to above, in response to
18   whether businesses or individuals must submit an application, the Treasury Department
19   noted: “For example, a per capita payment to residents of a particular jurisdiction
20   without an assessment of individual need would not be an appropriate use of the
21   payments from the Fund.” FAQs at 8 (emphasis added).             There is no per capita (per
22   person) distribution here. This statement would only prohibit a local jurisdiction from
23   using its CRF funds to distribute them to all of its residents. This caution is a far cry
24   from “mandate[ing] ineligibility for individuals, households, or families who do not meet
25   certain criteria, such as specific income level or specified age.” (emphasis added). HHS
26   Interpretation of Federal Public Benefit, 63 Fed. Reg. at 41559. The City’s emergency
27   housing program requirement that persons suffer some financial impact, such as some
28   reduction in income or some increase in expenses due to the pandemic, is not akin to


                                                7
      Case 2:20-cv-01429-DWL Document 32 Filed 08/12/20 Page 8 of 16




 1   eligibility criteria such as a specific income level, specific loss of income or specific
 2   increase of expenses required. Doc. 24-1 at 19. Moreover, while the City contract lists
 3   “COVID-19 Acceptable Crisis Documentation” there is nothing in the contract that
 4   provides that these are the only documents that can be submitted. Doc. 24-1 at 20. This
 5   is the classic situation where the program is open to a broad group of persons and does
 6   not fall within the definition of a federal public benefit.
 7          Finally, the City claims with no legal or factual support, that the Low Income
 8   Energy Assistance Program (“LIHEAP”) is “functionally identical to the emergency
 9   housing program.” Doc. 27, Response at 8. It is not. The LIHEAP statute has specific
10   income eligibility limits. 42 U.S.C. § 8624 (b)(2)(B)(i) and (ii) (household income cannot
11   exceed 150% of the poverty level for the state or 60% of the state medium income,
12   respectively). The LIHEAP regulation, 45 C.F.R. § 96.85, explains how income
13   eligibility is determined. In addition, the LIHEAP statute identifies certain persons who
14   are categorically eligible for the assistance, such as persons who receive Supplemental
15   Security Income benefits or food stamps. Only one such person must be in the household.
16   42 U.S.C. § 8624 (b)(2)(A) (ii) and (iii), respectively. Thus, the LIHEAP program is
17   consistent with HHS guidance for the definition of federal public benefit because
18   LIHEAP mandates ineligibility for those who do not meet the specified criteria in the
19   statute. This analysis is no doubt the reason that HHS included LIHEAP in the listed
20   federal benefits covered by PRWORA. HHS Interpretation of Federal Public Benefit, 63
21   Fed. Reg. at 41660. But even under PRWORA, some LIHEAP weatherization programs
22   are not considered public benefits. Id.
23          The CRF includes no similar individual income or categorical requirement like
24   those in LIHEAP. Congress established the CRF to address an emergency disaster
25   caused by the COVID-19 pandemic and did not intend for these funds to have
26   immigration restrictions.
27   ///
28   ///


                                                8
      Case 2:20-cv-01429-DWL Document 32 Filed 08/12/20 Page 9 of 16




 1          D.     Even if PRWORA Applies, the Emergency Housing Funds Are an
                   Exception as Short-Term, Non-Cash, In-Kind Emergency Disaster
 2
                   Relief
 3
 4          Even if the emergency housing assistance came within the definition of “federal
 5   public benefits” in PRWORA, the federal law contains a mandatory exception for “short-
 6   term, non-cash, in-kind emergency disaster relief.”               8 U.S.C. § 1611(b)(1)(B).
 7   “Subsection (a) shall not apply with respect to the following Federal public benefits.” 8
 8   U.S.C. § 1611(b)(1) (emphasis added). The funds at issue fall squarely within this
 9   exception. Defendant cannot ignore this mandate.
10          With this exception, the Congress carved out disaster relief from the general
11   PRWORA prohibitions. Here, the CRF does not provide on-going relief. The funds must
12   be spent within a short timeframe (by the end of 2020), cannot be used for anything
13   already in the City’s budget, Section 5001(d)(2), and must have been incurred between
14   March 1 and December 30, 2020, Section 5001(d)(3). These funds are only for disaster-
15   related assistance and not to replace the City's lost revenues.
16          Defendant’s argument, Doc. 27, Response at 8, that the City’s program does not
17   fall within this exception is without any support. There are four parts to the exception. In
18   its Response, the Defendant fails to discuss the “short-term” and “emergency disaster
19   relief” parts of the mandatory exclusion. Instead, Defendant tries to create a “floodgates”
20   argument, claiming that if paying someone’s bills is “non-cash, in-kind” that would

21   create a massive expansion of the PRWORA’s exception. Doc. 27, Response at 9.

22   Defendant’s claims are vastly overstated and not based on the CRF. The program’s

23   assistance is only for short-term rent, mortgage or a utility bill related to the emergency

24   disaster and the assistance never goes to the individual but instead goes to the landlord,

25   mortgage lender or utility. These are one-time only payments intended to meet an

26   immediate emergency and thus are short-term. Doc. 24-1 at 19.

27          Further, the City states without any legal support that two parts of the exception

28   “non-cash, in-kind” “must be understood as limited to goods and services.” Doc. 27,


                                               9
     Case 2:20-cv-01429-DWL Document 32 Filed 08/12/20 Page 10 of 16




 1   Response at 9. Indeed, there is nothing in the plain language of PRWORA or the HHS
 2   guidance that limits this exception to goods and services.
 3          Under the plain wording of 8 U.S.C. § 1611(b)(1)(B), short-term, non-cash, in-
 4   kind emergency disaster relief such as the City’s Coronavirus Relief Fund for emergency
 5   housing assistance fits within the explicit exception to PRWORA and, therefore, is not
 6   restricted based on immigration status.3
 7          In addition, the emergency housing funds are similar to other federally funded
 8   programs generally exempt from Section 1611’s restrictions, such as programs meant to
 9   address public health, medical emergencies, disaster relief, or “otherwise necessary for
10   the protection of life or safety.”4
11          E.     The City’s Immigrant Restriction Is Preempted
12          The City claims that even if the emergency housing assistance is not a federal
13   public benefit, its immigration restrictions are not preempted by federal law. Doc. 27,
14   Response at 10. The City’s immigrant restrictions are invalid under both field and
15   conflict preemption principles. The Supreme Court has recognized that the federal law
16   governing immigrants preempts state law when it encroaches on the federal law or is in
17   conflict with it. Arizona, et al., v. U. S., 567 U.S. 387, 399 (2012). A local provision is
18   in conflict with the federal law when it “stands as an obstacle to the accomplishment and
19   execution of the full purposes and objectives of Congress.” Id. at 406 (quoting Hines v.
20   Dadidowitz, 312 U.S. 52, 67 (1941). In this situation, compliance with both local and
21   federal requirements is not possible.      Id.   Here, Congress made its intent clear by
22   including immigration eligibility restrictions in parts of the CARES Act but by omitting
23
24   3
        The funds at issue also are distributed by non-profits and the exception in 8 U.S.C. §
     1642(d) applies.
25
     4
            The Attorney General issued a final specification regarding programs exempt
26   under section (b)(1)(D). Final Specification of Community Programs Necessary for the
27   Protection of Life or Safety Under Welfare Reform Legislation, 66 Fed. Reg. 3613-02,
     2001 WL 31944(FR) (Jan. 16, 2001). The criteria included “(g) Any other programs,
28   services, or assistance for the protection of life or safety.” Id. at 3616.


                                                10
     Case 2:20-cv-01429-DWL Document 32 Filed 08/12/20 Page 11 of 16




 1   such restrictions in the CRF portion of the Act. The City’s decision to impose
 2   immigration restrictions in the CFR program is in conflict with federal law in at least
 3   three ways: it does not follow the plain language in the CARES Act; it does not comport
 4   with the federal definition of “federal public benefits” in PRWORA; and it conflicts with
 5   the short-term, non-cash, in-kind disaster relief exemption in PRWORA. See Valle del
 6   Sol, Inc., v. Whiting, 732 F.3d 1006, 1026-27 (9th Cir. 2013) (the additional and distinct
 7   state penalties disrupt the federal plan even when the state shares similar goals to the
 8   federal government).
 9          The City’s restrictions also fall under the field preemption principles. The CARES
10   Act and PRWORA provide a “pervasive” regulatory framework concerning when
11   immigrants are eligible for federally funded assistance. The intent to displace state law
12   can be inferred from a framework of regulation “so pervasive . . . that Congress left no
13   room for States to supplement it” or “where there is a federal interest . . . so dominant
14   that the federal system will be assumed to preclude enforcement of state law on the same
15   subject.” Arizona, 567 U.S. at 399 (quoting Rice v. Santa Fe Elevator Corp., 331 U.S.
16   218, 230 (1947). In this situation, Congress left no room for states to make their own
17   decisions on immigrant eligibility or to set different eligibility requirements when they
18   are using federal funds.    See Arizona Dream Act Coalition v. Brewer, 855 F.3d, 967,
19   974-75 (9th Cir. 2017) (state law regarding drivers’ license is preempted by the exclusive
20   federal authority to classify noncitizens).
21          The City has restricted the emergency housing funds for immigrants when
22   Congress imposed no such restriction in the CARES Act. Moreover, the City relies on
23   PRWORA when the law specifically exempts short-term, non-cash, in-kind emergency
24   disaster relief.   The City’s policy does not in any way “mirror” federal objectives.
25   Rather, the City has undercut the federal objective to ensure that emergency disaster
26   relief is available without regard to immigration status. The City’s policy does not in any
27   way closely track a federal law or comport with federal goals. Instead, it directly conflicts
28   with federal law. Thus, it is preempted.


                                                11
     Case 2:20-cv-01429-DWL Document 32 Filed 08/12/20 Page 12 of 16




 1   II.    Plaintiffs Are Likely to Suffer Irreparable Harm
 2          Plaintiffs have shown they are likely to suffer irreparable harm if a preliminary
 3   injunction is not granted.    This is the applicable standard. See Winter v. Nat. Def.
 4   Resources Council, Inc., 555 U.S. 7, 20 (2008). Defendant’s arguments to the contrary
 5   are particularly weak.
 6          As explained in Plaintiffs’ Memorandum in Support, Doc. 15 at 10-12, and the
 7   Declarations in the record, the immigrant communities on whose behalf this case is
 8   brought have been hit very hard by the pandemic.5 They have lost income and they risk
 9   being evicted or having their utilities shut off because of losses suffered due to the
10   pandemic. Now they are being wrongfully denied the opportunity to participate in the
11   City’s emergency housing assistance program that is funded with CRF money. The types
12   of harm that will likely be suffered in this community are precisely the types of harms
13   that courts have repeatedly held constitute irreparable harm to justify a grant of the
14   preliminary injunction. See, e.g., Mitchell v. U.S. Department of Housing and Urban
15   Development, 569 F.Supp.701, 704-05 (N.D. Cal. 1983) (loss of housing would cause
16   irreparable harm); Beno v. Shalala, 30 F.3d 1057, 1063 n. 10 (9th Cir. 1994) (reduction in
17   benefits imposes irreparable harm; even if the court later granted reimbursement of
18   withheld funds, that would not prevent injury to persons living at the economic margin of
19   existence) (collecting case); see also Arizona Dream Act Coalition, 757 F.3d at 1068
20   (district court erred in requiring plaintiffs to show that the harm they would suffer in the
21   absence of an injunction was “extreme or very serious” as opposed to simply being
22   irreparable).
23          Defendant also claims that the inability to obtains federal funds to pay rent,
24   mortgage or utilities is an economic injury and not the type of harm used to show
25   irreparable harm. Doc. 27, Response at 12. There is absolutely no support for this
26
27
     5
            Declaration of Aurora Galan Mejia in Support of Plaintiffs’ Motion for Class
     Certification, Doc. 12 ¶ 8; Declaration of Viridiana Hernandez in Support of Plaintiffs’
28   Motion for Class Certification, Doc. 10 ¶ 15; Declaration of Karina Ruiz De Diaz in
     Support of Plaintiff’s Motion for Class Certification, Doc. 11 ¶ 3.

                                              12
     Case 2:20-cv-01429-DWL Document 32 Filed 08/12/20 Page 13 of 16




 1   position. Indeed, Defendant cites no case where the loss of a federally funded benefit did
 2   not constitute actual or likely irreparable harm. The City also fails to cite a case where
 3   there was a claim of a constitutional violation and the constitutional violation coupled
 4   with some harm was not sufficient to show irreparable harm. It is. See, e.g., American
 5   Trucking Associations, Inc. v. City of Los Angeles, 559 F.3d 1046, 1058-59 (9th Cir.
 6   2009).
 7            Instead, the City relies on an employment arbitration case that is not relevant.
 8   Doc. 27, Response at 12. As the court explained in Mitchell, the loss of public housing
 9   assistance would cause likelihood of harm, particularly where this is a scarcity of public
10   housing. Here, the scarcity of the funds in the emergency housing program, combined
11   with the very real fears of eviction or having utilities shut off show a likelihood of
12   irreparable harm. See also Valle del Sol, Inc., 732 F.3d at 1029 (finding a likelihood of
13   irreparable harm because the plaintiffs had shown harm to their organizational missions
14   as a result of the state statute that conflicted with federal immigration law).
15            Defendant also suggests that Plaintiffs and their members may not suffer
16   irreparable harm, referring to Governor Ducey’s Executive Order concerning evictions
17   and the Arizona Undocumented Workers Relief Fund. The fact that there is a volunteer
18   private fundraising effort has no relevance to whether there is likely irreparable harm.
19   The CRF are federal funds that the City is obligated to distribute lawfully. For example,
20   the state could never claim that wrongfully prohibiting some persons from getting food
21   stamps would not cause irreparable harm because there are food banks available.
22   Moreover, there is nothing in the record concerning the terms of the Governor’s
23   Executive Order and any impact that it may have on any eviction. Indeed, the Executive
24   Director of Poder, Viridiana Hernandez, stated that her program has interviewed tenants
25   who were evicted. Declaration of Viridiana Hernandez in Support of Plaintiffs’ Motion
26   for Class Certification, Doc. 10, ¶ 14. There are no damages that can compensate
27   someone who was put out on the street or became homeless because they could not
28   access the emergency housing funds. Rather this lawsuit tries to avert those calamities.


                                               13
     Case 2:20-cv-01429-DWL Document 32 Filed 08/12/20 Page 14 of 16




 1          Plaintiffs have established the likelihood of harm. This clearly is a case of
 2   preventable human suffering where “[r]etroactive restoration of benefits would be
 3   inadequate to remedy these hardships.” Lopez v. Heckler, 713 F.2d 1432, 1437 (9th Cir.
 4   1983), stay granted on other grounds, 463 U.S. 1328 (1983). The City has allocated a
 5   finite amount of funds to the emergency housing program and once those funds are
 6   distributed, the program will end.        Only the issuance of a preliminary injunction
 7   enjoining Defendant from imposing the immigrant eligibility restriction will end the
 8   likelihood of harm experienced by Plaintiffs and the putative class.
 9   III.   The Balance of Hardships and Public Interest Strongly Favor Plaintiffs
10          Defendant’s arguments regarding the balance of hardships and the public interest
11   are even weaker. As the Ninth Circuit stated in Valle de Sol, “it would not be equitable
12   or in the public’s interest to allow the state . . . to violate the requirements of federal law,
13   especially where there are no adequate remedies available.” 732 F.3d at 1029. Defendant
14   has no answer to this.
15          Instead, Defendant attempts to turn this factor on its head, claiming that providing
16   assistance to Plaintiffs could result in other persons not getting benefits. Doc. 27,
17   Response at 14. Plaintiffs want to be treated fairly and in accordance with federal law and
18   Congressional intent as manifested in the CARES Act. The question is whether it serves
19   the public interest to wrongfully exclude some persons from being able to participate in
20   the program and to justify the illegal exclusion by stating that doing so will enable other
21   persons to participate. There is no legal support for such a position.6
22   IV.    The Court Should Not Order a Bond
23          The City requests a security bond sufficient to allow it to recoup any assistance
24   paid to vendors for the putative class during the term of the preliminary injunction. This
25   is the type of request that courts have recognized will preclude low-income and other
26   vulnerable persons from obtaining relief. Plaintiffs’ Memorandum, Doc. 15 at 14-15.
27   6
            Finally, Defendant claims that the harms detailed in the declarations is caused by
28   the pandemic and not the City’s policy. Doc 27, Response at 14-15. The court correctly
     rejected this precise argument in Oakley, 2020 WL 3268661 at * 16-17.

                                                14
     Case 2:20-cv-01429-DWL Document 32 Filed 08/12/20 Page 15 of 16




 1   Defendant has not even attempted to address the clear authority cited by Plaintiffs. which
 2   establish that the Court can and should waive any bond requirement in this case.
 3          Because Plaintiffs have been impacted by the COVID-19 pandemic and seek only
 4   injunctive and declaratory relief to vindicate their federal statutory and constitutional
 5   rights, this case implicates the public interest and the balance of hardships tips sharply in
 6   favor of Plaintiffs. Therefore, this Court should not require Plaintiffs to give security.
 7                                         CONCLUSION
 8          For all the above reasons, this Court should grant Plaintiffs a preliminary
 9   injunction. Plaintiffs do not agree to Defendant’s suggestion in Doc. 27, Response at 14,
10   footnote 6, to consolidate the preliminary injunction with a trial on the merits under Rule
11   65(a)(2).
12          Respectfully submitted this 12th day of August 2020.
13                                       ARIZONA CENTER FOR LAW IN THE PUBLIC
                                         INTEREST
14
15                                       WILLIAM E. MORRIS INSTITUTE FOR
                                          JUSTICE
16
17                                       By /s/Ellen Sue Katz
                                            Ellen Sue Katz
18                                          William E. Morris Institute for Justice
                                            3707 North Seventh Street, Suite 220
19                                          Phoenix, Arizona 85014-5095
20                                            Attorneys for Plaintiffs
21
22
23
24
25
26
27
28



                                               15
     Case 2:20-cv-01429-DWL Document 32 Filed 08/12/20 Page 16 of 16




 1                              CERTIFICATE OF SERVICE
 2         I hereby certify that on the 12th day of August 2020, I caused the foregoing
 3   document to be electronically transmitted to the Clerk’s Office using the CM/ECF
 4   System for filing and transmittal to the following CM/ECF Registrants:
 5   Mary R. O’Grady
     Emma J. Cone-Roddy
 6
     Osborn Maledon, P.A.
 7   2929 North Central Avenue, Suite 2100
     Phoenix, Arizona 85012-2793
 8   mogrady@omlaw.com
 9   econe-roddy@omlaw.com

10   Cris Meyer, City Attorney
11
     Les S. Tuskai, Assistant Chief Counsel
     Office of the City Attorney
12   200 West Washington Street, Suite 1300
     Phoenix, Arizona 85003-1611
13
     cris.meyer@phoenix.gov
14   les.tuskai@phoenix.gov
15   Attorneys for Defendant
16
17
18                                                /s/ Ellen Sue Katz

19
20
21
22
23
24
25
26
27
28



                                             16
